Title: From George Washington to William Greene, 10 July 1782
From: Washington, George
To: Greene, William


                  
                     Sir
                     Head Quarters Newburgh July 10th 1782
                  
                  I think it necessary to communicate to your Excellency, the following remarks of the Inspector General, which are annexed to the last Inspection Return of the Rhode Island Regiment.
                  "This Regiment wants 7 Ensigns, 9 Sergeants, 5 Musicians, & 75 Privates to compleat it.  The Regiment is in good Order & disciplined, notwithstanding one third of the Men are Recruits.  If it should happen to be deficient in this point, it might justly be attributed to the want of Officers—The Regiment can at present form two large Battalions, but there are scarcely Officers enough to command One.  If the State does not fill up the vacancies, the Commander in Chief must be requested to appoint Officers from other Lines to command in Regiment."I have only to add, my earnest wish that a matter of so much importance to the service as that of having a sufficient number of Officers in the field to command the Men, may be attended to, by your State as soon as the circumstances will permit.  I have the honor to be With great regard Your Excellency’s Most Obedt Servant.
                  
               Go: Washington